Case 4:16-cv-02276-JST Document 324 Filed 11/20/20 Page 1 of 2

160 Fresh Ponds Road
East Brunswick, NJ 08816
November 17, 2020

Class Action Clerk
United States District Court for the Northern District of California FILED
1301 Clay Street

Oakland, CA 94612 Nov 202020 YL~
Re: Rabin v. PricewaterhouseCoopers LLP CLERK, Us DISTAIGY COURT
Case No. 16-cv-02276-JST NORTHERN eee CALIFORNIA

To the Honorable Tigar United States District Judge,

I would like to object to the allocation method of the proposed Settlement in the Class
Action case referred to above. This allocation method applies to everyone in the Class,
including myself. I am a Collective member because I applied for a position at
PricewaterhouseCoopers in 2015, was qualified for this position, but was rejected due to
my age at that time.

I did not opt out because prosecuting claims against large companies like
PricewaterhouseCoopers is not a realistic option for a single individual of limited
resources like myself. I have no attorney in this matter.

As described in the Settlement Notice we received, Class members receive base points.
For example, I believe I am in Category 2 and so receive 1.5 base points. The allocation
procedure continues:

The Settlement Administrator, at Class Counsel’s direction, will apply the
following multipliers to each Claimant’s point allocation: (1) anyone who
received an in-person interview with PwC, as reflected in PwC’s records, will
receive a 10x multiplier, and (2) anyone who is not eligible for that multiplier (in
categories 1, 2, and 3) will be eligible for a multiplier of Ox, 1x, 2x, or 3x, based
on the information they provide in their Claim Form (i.e., college GPA, college
degree information, CPA license, and work experience), to be determined by the
Settlement Administrator in its sole discretion, as advised by Class Counsel.

Rabin v. PricewaterhouseCoopers LLP
Case No. 16-cv-02276-JST

 
Case 4:16-cv-02276-JST Document 324 Filed 11/20/20 Page 2 of 2

I did not receive an in-person interview so I am not eligible for a 10x multiplier, but only
for a 0-3x multiplier. I respectfully object because this perception and the resulting
assignment of a multiplier based on this perception are exactly backwards, resulting in
an unfair distribution. The principle should obviously be that: the greater the
discrimination, the greater the compensation.

 

So who then has experienced greater discrimination based on age -- the person who was
blatantly turned down immediately based only on resume submission and so never even
got a foot in the door; or the person whose resume initially passed, was taken seriously
enough to be interviewed and was turned down perhaps much later in the hiring process?
I believe that if you got an interview then you were not discriminated against initially.
You at least had some chance in the personal interview to make your case for hire.
However, I was never given that fair chance by PwC as I was shot down immediately — I
sent in my application on a Friday and received my rejection notice on Monday.

Thus I would say that it is those who did not receive an interview who should be
allocated a 10x multiplier and those who did receive an interview should be allocated 0-
3x because the greater the discrimination, the greater the compensation. Or if you will,
allocate everyone 0-3x and leave out the 10x multiplier altogether, because after all, we
all were discriminated against and we all lost good job opportunities.

Otherwise, we are being discriminated against a second time by this Settlement
allocation method.

Thanks very much for your understanding,

---Gerald Feldman

Rabin v. PricewaterhouseCoopers LLP
Case No. 16-cv-02276-JST
